Case: 12-30830       Document: 00512289818         Page: 1     Date Filed: 06/27/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 27, 2013
                                     No. 12-30830
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




SHAUN CAMPBELL,

                                                  Plaintiff-Appellee-Cross-Appellant,
v.

CHET MORRISON CONTRACTORS, L.L.C.,

                                                Defendant-Appellant-Cross-Appellee.


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 6:11–CV–1358


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Shaun Campbell (“Campbell”) brought this admiralty suit against Chet
Morrison Contractors, LLC (“Morrison”), alleging that Morrison’s negligence and
the unseaworthiness of Morrison’s vessel proximately caused him injury while
he was working on a fixed platform in the Gulf of Mexico. After a two-day bench
trial, the district court found in favor of Campbell on both theories. Both parties
appeal from the district court’s judgment.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30830      Document: 00512289818      Page: 2    Date Filed: 06/27/2013



                                   No. 12-30830

      Morrison challenges the district court’s evidentiary rulings on three points.
“We review a district court’s exclusion of evidence for an abuse of discretion.”
R.R. Mgmt. Co., L.L.C. v. CFS La. Midstream Co., 428 F.3d 214, 217 (5th Cir.
2005) (citing Nat’l Hispanic Circus, Inc. v. Rex Trucking, Inc., 414 F.3d 546, 551
(5th Cir. 2005)). Upon review of the record, the district court acted within its
discretion in excluding the evidence at issue.
      Morrison also raises five issues challenging the district court’s findings
with respect to negligence, the vessel’s seaworthiness, and the damages award.
We review these district court findings for clear error. See Jauch v. Nautical
Servs., Inc., 470 F.3d 207, 213 (5th Cir. 2006); Boudreaux v. United States, 280
F.3d 461, 468 (5th Cir. 2002). If the district court’s findings are plausible in light
of the record as a whole, then we will not reverse its judgment, even though we
might have weighed the evidence differently sitting as the trier of fact. Bertucci
Contracting Corp. v. M/V ANTWERPEN, 465 F.3d 254, 258 (5th Cir. 2006)
(citing Anderson v. Bessemer City, 470 U.S. 564, 573–74 (1985)). A finding is
clearly erroneous when we are “left with the definite and firm conviction that a
mistake has been committed.” Id. at 258–59 (quoting Walker v. Braus, 995 F.2d
77, 80 (5th Cir. 1993)). Having reviewed the briefs, the applicable law, and
pertinent portions of the record, we conclude that there is no clear and reversible
error in the district court’s findings.
      Finally, Campbell asserts one issue on cross-appeal, challenging the
district court’s finding that calculating his future medical costs for pain
medication was too speculative. Campbell, however, has not shown that the
district court’s finding was clearly erroneous. See Jauch, 470 F.3d at 213.
      AFFIRMED.




                                          2